DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 7, the first independent claim, has been newly amended.  Claims 16-21 have been newly added.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they argue all the features of the newly amended claim.  Particularly, they argue the feature of the newly added “consisting of an amorphous mesoporous metal oxide and an amorphous mesoporous metalloid oxide”, which was not previously considered.  In light of this amendment, the claims are newly considered.  As to the double patent rejection in the non-final of 10/15/20, this has been withdrawn in light of the newly filed amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13, 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 has amended the amorphous mesoporous material as one of either an amorphous mesoporous metal oxide or an amorphous mesoporous metalloid oxide, but the amorphous mesoporous metal being an oxide is not supported by the specification of this application.  Furthermore, the specification states that the metalloid can be amorphous but not also an amorphous metalloid oxide.  Neither of these are supported by the specification of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 10, 11, 12, 13, 16, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub.: 2007/0149385) and evidenced by Chen, et al. “Studies on mesoporous materials. . .”.
	Liu describes a catalyst (title) that includes “one or more” of a list of materials, which include: MCM-41 and SAPO-34 (para. 18, claims 11 and 41).  The combination of both of these can be considered “a composite”.  Liu explains that the catalyst is then modified with a metal (see claims 14, 15, which describes the metal in the SCR and para. 18 describes the catalyst of the cracking catalyst, but para. 20 explains that both the SCR and the cracking catalyst can be combined).  
	Therefore, since the metal is combined with the mixture of MCM-41 and SAPO-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this combination of materials can be considered to “comprise” the metal and that this metal would be a non-framework element. 
As to the characteristics of MCM-41, Chen explains that MCM-41 is a mesoporous molecular sieve (abstract) that resembles amorphous silica (abstract).  The sieve is made up of silica and alumina (abstract).
Therefore the MCM-41 of Liu can be considered an amorphous mesoporous material that is also an amorphous mesoporous metal oxide.

As to Claims 9, 10 and 11, Liu teaches that the composite material is deposited on a monolith support substrate (para. 29).  The monolith can be made out of ceramic or metal (para. 29).

As to Claims 12 and 18, Liu teaches that the mesoporous material can be MCM-41, which Chen explains is made up of silica and alumina (see above). Therefore, the metal can be aluminum.
As to Claims 13 and 16, Liu teaches that the metal in the composite material can be any metal from claims 43, 45, which overlap the elements in the periodic tables groups 3-12, which includes Cu and Fe.

	As to Claim 19, Liu teaches that the other sieve can be SAPO-34 (para. 18, claims 11 and 41), which is a type of CHA.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Chen as applied to claim 7  above, and further in view of Fingland (US Pub.: 2017/0283716).
Fingland explains that MCM-41 sieves can be made with different pore size openings in the mesoporous range (para. 31) but that it is preferable for them to have an average pore size of 40 Angstroms or less (para. 31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pore size of the MCM-41 sieve of Liu and Chen so that the average pore size is 40 Angstroms or less, as taught by Fingland because Fingland explains that this size range is preferred.
Although Fingland does not teach that the porosity was determined using an ISO 15907-2-2006, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the means of measuring the pore diameter would have been substantially as effective in determining pore size.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pore size would be the same using any known means of measurement.
Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Chen as applied to claims 7 or 9 above, and further in view of Bull (US Pat.: 8617474).
Liu describes an SCR catalyst in their composition but does not explains that the material is zeolite ion-exchanged with a metal.
As to Claim 17, Bull teaches a composition that uses a SAPO-34 as an SCR catalyst (col. 3, lines 50-52, 13).  The SAPO-34 is modified by Cu by ion-exchange (col. 4, lines 17-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SAPO-34 SCR with Cu by ion-exchange, as disclosed by Bull for use with Liu and Chen because Bull explains that this is an effective way to modify SAPO-34 with Cu for use as an SCR.

As to Claim 20, Liu teaches use of a monolith substrate for their catalyst and that it can be made up of ceramic or metal (see above), but does not state that it can be made of SiC.
Bull teaches a composition that uses a SAPO-34 as an SCR catalyst (col. 3, lines 50-52, 13).  As to the substrate, Bull teaches that the substrate can be made out of materials “commonly known in the art’, such as silicon carbide (col. 10, lines 63-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ silicon carbide as the substrate material, as taught by Bull for use with the SCR-containing catalyst of Liu and Chen because silicon carbide is a material commonly known in the art to be used as a substrate to support catalysts, such as SCR catalysts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 2, 2021